NO. 12-10-00389-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
                                                                            
§                 APPEAL FROM THE 321ST
IN THE INTEREST OF
J.L.R.M.,
                                                                           
§                  JUDICIAL DISTRICT COURT 
A CHILD
                                                                          
§                   SMITH COUNTY, TEXAS



            MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3.  Pursuant to rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., November
12, 2010.  See Tex. R. App. P.
32.1.  Because Appellant did not file his docketing statement at that
time, this court requested by letter dated November 17, 2010, that he file his
docketing statement within ten days if he had not already done so.  Appellant
did not file the docketing statement as requested.           
            In a
second notice dated December 3, 2010, the court advised Appellant that the
filing fee was due to have been paid on or before November 29, 2010, but had
not been received, and that the docketing statement was past due.  The notice
further provided that unless the filing fee was paid and the docketing
statement filed on or before December 13, 2010, the appeal would be presented
for dismissal in accordance with Texas Rule of Appellate Procedure 42.3. See
Tex. R. App. P. 5, 32.1.  The
December 13 deadline has passed, and Appellant has not complied with the
court’s request.  Because Appellant has failed, after notice, to comply with
rules 5 and 32.1, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered December 22, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH







 




 


)